UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4984



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS KENDRICK WILSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-04-35)


Submitted:   May 19, 2006                     Decided:   June 7, 2006


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Thomas Kendrick Wilson pled guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000).     Wilson was sentenced to 84 months’ imprisonment.      Wilson

appeals his sentence, arguing the district court erred in applying

the federal sentencing guidelines as mandatory in violation of

United States v. Booker, 543 U.S. 220 (2005).

             In Booker, which issued after Wilson was sentenced, the

Supreme Court held that the mandatory manner in which the federal

sentencing     guidelines   required    courts   to   impose   sentencing

enhancements based on facts found by the court by a preponderance

of the evidence violated the Sixth Amendment. 543 U.S. at 233-34

(Stevens, J., opinion of the Court).             The Court remedied the

constitutional violation by severing two statutory provisions, 18

U.S.C.A. §§ 3553(b)(1), 3742(e) (West 2000 & Supp. 2005), thereby

making the guidelines advisory.        See United States v. Hughes, 401

F.3d 540, 546 (4th Cir. 2005).

            In reviewing sentences for errors that do not involve a

Sixth Amendment violation, this court may apply the plain error and

harmless error doctrines in determining whether resentencing is

required.     Booker, 125 S. Ct. at 769; see Fed. R. Crim. P. 52(a)

(appellate court may disregard any error that does not affect

substantial rights).        Because Wilson objected below based on

Blakely v. Washington, 542 U.S. 296 (2004), this claim is reviewed


                                 - 2 -
under harmless error analysis.         United States v. Mackins, 315 F.3d

399, 405 (4th Cir. 2003).             Under harmless error review, the

Government bears the burden of showing beyond a reasonable doubt

that the error did not affect the defendant’s substantial rights.

Mackins, 315 F.3d at 405; United States v. Stokes, 261 F.3d 496,

499 (4th Cir. 2001).      Affecting substantial rights means that the

error affected the outcome of the proceedings. Stokes, 261 F.3d at

499. The harmless error standard permits an error at sentencing to

be disregarded if the reviewing court is certain that any such

error    “did   not   affect   the   district   court’s   selection   of   the

sentence imposed.”       Williams v. United States, 503 U.S. 193, 203

(1992).

            While we find the imposition of Wilson’s sentence under

the then-mandatory sentencing guidelines was error,* see United

States v. White, 405 F.3d 208, 216-17 (4th Cir.), cert. denied, 126

S. Ct. 668 (2005), we find the error was harmless because the

district court announced an identical alternate sentence and thus

the error did not affect the selection of Wilson’s sentence.               See

United States v. Revels, __ F.3d __, 2006 WL 1134148, *3 (4th Cir.

May 1, 2006).




     *
      As in United States v. Hughes, 401 F.3d 540, 545 n.4 (4th
Cir. 2005), “[w]e of course offer no criticism of the district
judge, who followed the law and procedure in effect at the time of
[the defendant’s] sentencing.”

                                     - 3 -
           Accordingly, we affirm Wilson’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -